Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on April 21, 2022. The submission, however, is not fully responsive to the prior Office action because amended and newly submitted claims 1, 3-6, and 8 are directed to inventions that are independent or distinct from the invention originally claimed and examined. 
Note that MPEP 819 states “The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention.  The applicant, cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right).”  See also MPEP 706.07(h)(VI)(B).    
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Election/Restrictions
Amended and newly submitted claims 1, 3-6, and 8 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Newly submitted claims 1, 3-6, and 8 are now drawn to a method for producing a thematically connected image on a greeting card and a product made by the process which include different combinations of features from the originally examined device claims.  Previously examined claims 1-7 (elected by original presentation) were drawn to a group stamping plate series device and kit.  Amended and newly submitted claims 1, 3-6, and 8 recite a process of making a product (claims 1 and 3-6) and the product made by the process (claim 8) that are independent or distinct from the invention originally claimed and examined.  In particular, note that the device as previously claimed can be used to practice another and materially different process such as a multicolor stamping process that is not specifically used to make a greeting card including the specific steps as required by the method claims of amended claims 1 and 3-6.   Additionally note that the product-by-process claim 8 is interpreted as set forth in MPEP 2113 and the product of claim 8 can be made by another and materially different apparatus such as by a painting or other printing apparatus for making the composite image.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended and newly presented claims 1. 3-6, and 8 have been withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on April 21, 2022 presenting only claims drawn to non-elected inventions is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because these claims are drawn to a method for producing a thematically connected image and product produced by the method that are of substantially different scope than the claims previously presented and examined.  See the comments above.  
Again, since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
May 7, 2022